Title: To George Washington from Tench Tilghman, 23 March 1786
From: Tilghman, Tench
To: Washington, George



Dear sir
Baltimore 23d March 1786

I hope you have ere this recd the Bag of seeds which I sent by the last Stage to Alexanda By to morrow’s Stage, I shall forward a Cask of Seed which was sent to my Care by Mr Clemt Biddle of Philada It will be directed to the Care of Colo. Fitzgerald.
I am still unable to leave my Chamber, tho I think I am rather better than when I wrote to you last. I remain Dr Sir very sincerely, yr obt Servt

Tench Tilghman

